MEMORANDUM *
Appellant Willie James Sequi, Sr. (Sequi) appeals his conviction and sentence for aggravated sexual abuse of a minor under 18 U.S.C. §§ 1153(a) and 2241(c).
1. Any error resulting from the inferior quality of the recorded testimony was harmless because Sequi suffered no prejudice. Cf United States v. Felix-Rodriguez, 22 F.3d 964, 967 (9th Cir.1994).
2. We need not determine whether the district court abused its discretion when it rejected Sequi’s proffered expert testimony, because any error would be harmless. See United States v. Smith, 638 F.2d 131, 133-34 (9th Cir.1981).
3. The sentence imposed was reasonable. See United States v. Carty, 520 F.3d 984, 994 (9th Cir.2008) (en banc) (“[W]hen the judge’s discretionary decision accords with the Commission’s view of the appropriate application of § 3553(a) in the mine run of cases, it is probable that the sentence is reasonable.”) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.